              Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                 )
TUFTS UNIVERSITY SCHOOL OF                       )
MEDICINE,                                        )
                                                 )
                       Plaintiff,
                                                 )
                                                     Civil Action No. ________________
v.                                               )
                                                 )
EVIDENCE IN MOTION, LLC,                         )
                                                 )
                       Defendant.                )
                                                 )
                                                 )


                                          COMPLAINT

         Plaintiff Trustees of Tufts College (“Tufts”) bring this Complaint on behalf of Tufts

University School of Medicine (“TUSM”) seeking a declaration pursuant to 28 U.S.C. § 2201 that

Tufts is entitled, directly or through TUSM, to proceed with the establishment of a Doctor of

Physical Therapy (“DPT”) program based in Phoenix, Arizona (the “Phoenix DPT Program”)

without interference from Evidence in Motion, LLC (“EIM”), a for-profit Kentucky limited

liability corporation headquartered in Texas.


                                          OVERVIEW

         1.     TUSM, established in 1893, is one of several schools that constitute Tufts

University, a non-profit academic institution in Massachusetts. TUSM is located in downtown

Boston, Massachusetts and is affiliated with several hospitals in Massachusetts and one in

Maine.
             Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 2 of 11




       2.      Tufts first became acquainted with EIM in the context of discussing a potential

local DPT program. Those discussions expanded to include a possible agreement to work together

to develop DPT Programs in other geographic locations, including Arizona. The discussions

occurred over a period of time, and EIM provided TUSM with proposed drafts of an agreement

(the “Draft Expansion Agreement”). However, the parties never agreed upon the terms of a Draft

Expansion Agreement, and never finalized or signed a Draft Expansion Agreement.

       3.      For a variety of reasons, relating to such factors as regional demographics and

accessibility to potential students, Tufts moved forward on its own with regard to the Phoenix DPT

Program, committed significant time and resources, and expects to continue committing and

expending even greater time and resources toward the development of the Phoenix DPT Program.

       4.      EIM has attempted to frustrate TUSM’s efforts by (a) contending that the

establishment of a two-year hybrid DPT program in Phoenix would impinge on EIM’s purported

intellectual property (“IP”), (b) contending that TUSM’s Phoenix DPT Program would inevitably

involve the use of other EIM IP even though TUSM has developed its own content for the Phoenix

program, and (c) implying that EIM introduced the corporate opportunity to TUSM and that TUSM

is misappropriating it.

       5.      TUSM is in the process of negotiating contracts with Arizona clinical sites, as well

as contracts with vendors and faculty members, involving significant costs and obligations. In

addition, TUSM must proceed with developmental and logistical steps necessary to move forward

with the Phoenix DPT Program in order to meet the planned August 2022 launch.

       6.      TUSM, as part of a non-profit academic institution, owes a fiduciary duty to its

donors to steward their dollars in a prudent manner in furtherance of its mission, and a duty to its




                                               -2-
             Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 3 of 11




prospective students to provide a robust program that is not impaired or inappropriately modified

by unfounded claims of infringement on another party’s alleged IP rights.

       7.      EIM’s unfounded contentions that TUSM is infringing on EIM’s IP rights, and its

implication that TUSM is misappropriating an EIM corporate opportunity, are impinging upon

TUSM’s efforts with regard to moving forward with its planned two-year hybrid DPT Program in

Arizona and interfering with TUSM’s corporate opportunity to further its educational mission.

Accordingly, TUSM comes to this Court seeking a declaratory judgment that (a) EIM has no IP

rights in the concept of a two-year hybrid DPT Program, (b) TUSM cannot be held to have

infringed upon IP rights in EIM materials because it has developed its own content; (c) TUSM’s

decision to establish the Phoenix DPT Program does not constitute a misappropriation of an EIM

corporate opportunity; and (d) Tufts is entitled, directly or through TUSM, to proceed with the

establishment of the Phoenix DPT Program without interference from EIM.


                                            PARTIES

       8.      TUSM is one of ten schools comprising Tufts University, a Massachusetts non-

profit private research university serving approximately 5800 undergraduates and 5800 graduate

students each year. TUSM, which is based in Boston, is consistently ranked among the world's

best medical research institutions for clinical medicine.

       9.      EIM is a Kentucky limited liability for-profit corporation headquartered in San

Antonio, Texas. EIM is an affiliate and subsidiary of Confluent Health LLC (“Confluent”), a

holding company formed in 2014 by several affiliates principally involved in providing physical

therapy at brick and mortar locations scattered across the United States. EIM holds itself out as

being in the business of facilitating the efforts of academic institutions to establish Doctor of

Physical Therapy programs.



                                                -3-
             Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 4 of 11




                                JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of citizenship between Plaintiff and Defendant. The

parties are citizens of different states and the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

       11.     This Court has personal jurisdiction over Defendant EIM with respect to this Action

because, among other things:

                   a. This action arises out of EIM’s solicitation of TUSM in Massachusetts to

                       enter into the Draft Expansion Agreement, which would have created a

                       relationship between the parties with respect to the Phoenix DPT Program

                       and potentially other DPT Programs, if the parties had decided to move

                       forward with that arrangement.      Although the parties never reached

                       agreement, EIM, through its allegations of infringement on IP rights, and

                       its implication that TUSM is misappropriating an EIM corporate

                       opportunity, is attempting in effect to enforce the unconsummated

                       agreement it discussed with TUSM in Massachusetts, and to prohibit TUSM

                       from proceeding without partnering with EIM.

                   b. EIM’s main representative during a number of key discussions regarding

                       the proposed partnership was EIM’s Chief Executive Officer, John Childs

                       (“Childs”). During this time, Childs was also employed by TUSM as the

                       Program Director of TUSM’s Boston-based DPT Program. He traveled to

                       Boston periodically during his time working with TUSM in Boston, and he

                       had a Boston office and telephone number for his use when in Boston.




                                              -4-
             Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 5 of 11




                   c. EIM representatives traveled to Massachusetts on April 3, 2019 specifically

                       to meet and discuss with TUSM the potential partnership regarding the

                       proposed non-Boston DPT Programs.

                   d. EIM or its counsel drafted two versions of the Draft Expansion Agreement

                       for TUSM’s consideration, each of which EIM sent to TUSM in Boston.

                       Each draft provided that the laws of the Commonwealth of Massachusetts

                       would govern the agreement.

                   e. EIM’s improper threats of litigation directed at TUSM are causing harm to

                       TUSM in the Commonwealth.

                   f. TUSM incorporates by reference all other paragraphs in this Complaint as

                       if set forth fully herein.

       12.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), because a

substantial part of the events or omissions giving rise to the claim occurred in this district, or, in

the alternative, pursuant to § 1391(b)(3).


                                   STATEMENT OF FACTS
     The Parties Begin Discussions Regarding DPT Programs Outside the Boston Area

       13.     On January 11, 2019, TUSM Executive Associate Dean Thomas Malone

(“Malone”) and Childs had their first conversation about potentially developing DPT Programs in

other geographic regions or states than Massachusetts (the “expansion concept”).

       14.     Malone was interested in the expansion concept, and over the next few months had

additional discussions with Childs and also presented the expansion concept to other decision-

makers at TUSM.




                                                    -5-
             Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 6 of 11




       15.     As part of this process, Malone engaged Tufts’ Executive Director of Strategy and

Program Development, Karen Mulder (“Mulder”) to analyze the expansion concept, and to help

assess which geographic locations would make the most sense. Mulder performed a market

analysis in March 2019, and, noting that EIM appeared to be looking at a broad swath of potential

locations, recommended that TUSM focus on four: Arizona, Illinois, Washington and Maryland.

       16.     On April 3, 2019, Childs and April Briggs, who was then EIM’s Vice President of

University Partnerships, traveled to Boston for further discussions with Mulder about the

expansion concept. During this meeting, Mulder advised EIM of the four locations that TUSM

was considering as potential DPT Program expansion sites, including Arizona.

       17.     On May 16, 2019, EIM’s outside counsel sent TUSM the first Draft Expansion

Agreement. This initial version would have created a partnership to develop a DPT Program only

in the greater Seattle, Washington metropolitan area. Consistent with TUSM’s Boston-based

location, EIM included in the draft that the laws of the Commonwealth of Massachusetts would

govern the agreement.

       18.     Malone did not meaningfully respond to the draft. Although EIM inquired from

time to time about status, the parties did not engage in material negotiations, nor did they materially

advance, or finalize the Draft Expansion Agreement.

          TUSM Moves Forward with Plans to Develop Additional DPT Programs

       19.     With the matter of whether TUSM would partner elsewhere with EIM in limbo,

TUSM decided to move forward with its own expansion plans. Under the leadership of its Chair

of Public Health and Community Medicine and Dean of Public Health and Professional Degree

Programs Dr. Aviva Must (“Must”), TUSM began the process required to seek accreditation and

to plan the development and logistical preparation for programs in the locations that TUSM had




                                                 -6-
             Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 7 of 11




selected. Childs, who was still a TUSM employee, provided some assistance in connection with

certain of the tasks that TUSM undertook, even though there was no partnership agreement for

any possible expansion.

       21.     In mid to late 2019, TUSM decided that it would focus on Phoenix, Arizona as the

first expansion location.

       22.     As of early 2020, TUSM had not completely abandoned the idea of working with

EIM on the Phoenix and other additional DPT Program sites, but there had been no real progress

toward forming a partnership or negotiating the Draft Expansion Agreement. EIM, however, was

eager to move forward with that proposed process.

       23.     In April of 2020, EIM had a call with Malone to discuss the Draft Expansion

Agreement. In the call, EIM suggested a number of significant changes to the draft, and on April

20, 2020, EIM’s Vice President of University Partnership sent Malone a second, revised draft.

Unlike the first draft, this version was not limited to Seattle, but, rather, allowed for the

development of DPT programs throughout the United States.              Certain sections specifically

referenced potential programs in Phoenix, Seattle, Chicago and Baltimore, consistent with the four

states that TUSM had selected a year earlier as locales of interest.

       24.     The second version of the Draft Expansion Agreement did not simply expand the

potential new locations, but also added a hybrid Doctor of Occupational Therapy program (“OTD

Program”) to the previously discussed DPT Programs. While EIM and TUSM had discussed the

possibility of an OTD Program at a high level, TUSM had not fully vetted or agreed to the idea.

       25.     The second draft agreement contained a number of material financial and other

terms that TUSM would not have accepted, if it had chosen to engage in any further negotiations.

But, TUSM did not choose to do so, and therefore never responded to the draft.




                                                -7-
             Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 8 of 11




       26.     Although TUSM had not yet closed the door on some form of partnering with EIM

in Phoenix, TUSM began the process of moving forward on its own in the Spring of 2020, with

steps that included opening its search for a full-time Program Director for the Phoenix DPT

Program. TUSM retained a full time Program Director as of September 1, 2020.

       27.     When TUSM reached the formal decision in the Fall of 2020 that it would not

partner with EIM in any manner in Phoenix, Must notified Childs of that decision by email.

       28.     TUSM’s work on the Phoenix DPT Program has continued. TUSM has invested

significant funds in the process and is making important progress toward accreditation. TUSM is

also working on strategic contracts and other logistical arrangements in the Phoenix area, so that

it has the personnel, infrastructure, and course content needed to launch the program when

accreditation is received.

        EIM Threatens Legal Action in Connection With the Phoenix DPT Program

       29.     Despite the fact that the parties never reached agreement to partner with respect to

the Phoenix DPT Program, EIM has warned TUSM that the two-year hybrid model DPT Program

is purportedly proprietary to EIM, as is the use of EIM-developed program materials that EIM

incorrectly claims that TUSM will employ in Phoenix. EIM has even suggested that the concept

of moving forward in Phoenix is EIM’s concept. The context of the warnings – formal letters

written in an unrelated matter – makes it clear that the warnings are a threat to initiate legal action

if TUSM proceeds with the Phoenix DPT Program. EIM’s implicit and explicit threats are without

merit, and are a clear attempt to frustrate TUSM’s efforts to continue with the program.

       30.     Because (a) the parties never reached an understanding on, or signed, the Draft

Expansion Agreement, (b) TUSM is developing the Phoenix DPT Program on its own behalf

without EIM’s assistance, (c) the concept of a two-year hybrid DPT program is not proprietary to




                                                 -8-
             Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 9 of 11




EIM, and (d) TUSM is creating its own content and not relying on any purportedly proprietary

materials of EIM, EIM’s threats are improper and are intended to interfere with TUSM’s lawful

and appropriate Phoenix DPT Program.

       31.     EIM, which partners with other schools, is a competitor to TUSM in markets other

than Boston. See, e.g., https://www.eimpartnerships.com/. EIM’s attempt to coerce TUSM to

forego the Phoenix DPT Program would, if successful, eliminate a DPT Program that might

compete with those developed through EIM’s other partnerships.

       32.     EIM’s threats are harming TUSM for no legitimate reason. TUSM is at a point

where it is incumbent upon it to sign agreements with vendors and partners, and make other

commitments and expenditures in order to move the Phoenix DPT Program forward. EIM’s

baseless threats of legal action are thwarting those efforts, and leaving TUSM and those with whom

it seeks to do business unsure whether the program’s continued development and potential launch

will be clouded or delayed by a frivolous lawsuit filed by EIM. An actual controversy therefore

exists between the parties.

       33.     In order to eliminate the uncertainty caused by EIM’s threats, TUSM brings this

litigation and asks the Court with regard to its Phoenix Doctor of Physical Therapy Program to

enter a declaratory judgment that (a) EIM has no IP rights in the concept of a two-year hybrid DPT

Program, (b) TUSM cannot be held to have infringed upon IP rights in EIM materials because it

has developed its own content; (c) TUSM’s decision to establish the Phoenix DPT Program does

not constitute a misappropriation of an EIM corporate opportunity; and (d) Tufts is entitled,

directly or through TUSM, to proceed with the establishment of the Phoenix DPT Program without

interference from EIM.




                                              -9-
                Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 10 of 11




                            COUNT I - DECLARATORY JUDGMENT

          34.     TUSM incorporates by reference Paragraphs 1 through 33 as if set forth fully

herein.

          35.     EIM claims that TUSM cannot proceed with the Phoenix DPT Program without

EIM’s involvement, and/or that TUSM is improperly using EIM’s IP in connection with the

Phoenix DPT Program.

          36.     TUSM denies that the concept of a two-year hybrid DPT program is proprietary to

EIM or anyone else and denies that it is using any materials that constitute EIM IP. TUSM also

denies that the Phoenix locus can be considered an EIM corporate opportunity.

          37.     EIM has threatened litigation. TUSM has suffered harm and continues to suffer

harm as a result of EIM’s threats, which are interfering with the completion of tasks needed to

develop and launch the Phoenix DPT Program.

          38.     An actual controversy exists between Plaintiff and Defendant, such that this matter

is justiciable now pursuant to 28 U.S.C. § 2201.

          39.     Plaintiff is entitled to a declaration on the terms set forth herein.


                                        PRAYER FOR RELIEF

          WHEREFORE, TUSM respectfully requests that judgment be entered in its favor

providing:

          a.      A declaratory judgment that (a) EIM has no IP rights in the concept of a two-year

hybrid DPT Program, (b) TUSM cannot be held to have infringed upon IP rights in EIM

materials because it has developed its own content; (c) TUSM’s decision to establish the Phoenix

DPT Program does not constitute a misappropriation of an EIM corporate opportunity; and




                                                   - 10 -
            Case 1:21-cv-11373 Document 1 Filed 08/20/21 Page 11 of 11




(d) Tufts is entitled, directly or through TUSM, to proceed with the establishment of a DPT

Program based in Phoenix, Arizona without interference from Evidence in Motion, LLC; and

       b.     Such other and further relief as the Court may deem just and proper.

                                                 Respectfully submitted

                                                 TUFTS UNIVERSITY SCHOOL OF
                                                 MEDICINE,

                                                 By its attorneys,

                                                 /s/ Joan A. Lukey
                                                 Joan A. Lukey (BBO#: 307340)
                                                 joan.lukey@choate.com
                                                 Justin J. Wolosz (BBO#: 643543)
                                                 jwolosz@choate.com
                                                 CHOATE, HALL & STEWART LLP
                                                 Two International Place
                                                 Boston, MA 02110
                                                 Tel.: (617) 248-5000
                                                 Fax: (617) 248-4000

 Date: August 20, 2021




                                             - 11 -
